DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/193,086, filed on 5/15/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of -, -, +, +, -, +, + as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including -, -, -, -, +, -  and  -, +, +, -, +, + or other various power combinations. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant has only defined the powers of three lenses in the system within the claims. Further, each of the lenses of the system must have a lens power that is either positive or negative. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a lens system comprising seven lenses. 
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large number of variables one must consider when inserting or modifying a lens into/of an existing system.
The applicant has disclosed six working models of six lens systems that comprise identical power arrangements of -, -, +, +, -, +, +. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below. 
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum number of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a lens. Modifying the applicant’s first lens to be positive, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN108227153) in view of Tang et al. (PGPUB 20170131520).

Regarding claim 1, Cheng discloses an image capturing lens system comprising: 
a first lens having negative refractive power (G1, Abst. and at least [0034]); 
a second lens having a refractive power (G2, Abst. and at least [0034]); 
a third lens having a convex image-side surface (G3, Abst. and at least [0034]); 
a fourth lens having a convex image-side surface (G4, Abst. and at least [0034]); 
a fifth lens having negative refractive power (G5, Abst. and at least [0034]); 
a sixth lens having positive refractive power and a convex object-side surface (G6, Abst. and at least [0034]); and 
a seventh lens having a refractive power (G7, Abst. and at least [0034]), 
wherein the first to seventh lenses are sequentially arranged from an object side toward an image plane, wherein the imaging capturing lens system comprises a total number of seven lenses with refractive power.
Cheng does not disclose wherein TTL/2Y < 3.9, where TTL is a distance from an object side of the first lens to the imaging plane, and 2Y is a diagonal length of the imaging plane.
However, Tang teaches an image capturing lens system comprising: 
a first lens (310-810) having negative refractive power (See embodiments 3-8 Tables 5, 7, 9, 11, 13 and 15); 
a second lens (320-820) having a refractive power (See embodiments 3-8 Tables 5, 7, 9, 11, 13 and 15); 
a third lens (330-830) having a convex image-side surface (See embodiments 3-8 Tables 5, 7, 9, 11, 13 and 15); 
a fourth lens (340-840) having a convex image-side surface (See embodiments 3-8 Tables 5, 7, 9, 11, 13 and 15); 
a fifth lens (350-850) having negative refractive power (See embodiments 3-8 Tables 5, 7, 9, 11, 13 and 15); 
a sixth lens (360-860) having positive refractive power and a convex object-side surface (See embodiments 3-8 Tables 5, 7, 9, 11, 13 and 15 each show a positive power, embodiments 3-6 each indicate a convex object-side surface); and 
a seventh lens (370-870) having a refractive power (See embodiments 3-8 Tables 5, 7, 9, 11, 13 and 15), and
wherein TTL/2Y < 3.9 ([0254] and [0270] where HOS and HOI are defined in [0011] identically to TTL and Y respectively and HOS/HOI = 7.0 and 6.0 respectively, which gives TTL/2Y = 3.5 and 3.0), where TTL is a distance from an object side of the first lens to the imaging plane, and 2Y is a diagonal length of the imaging plane.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Tang such that TTL/2Y < 3.9 was satisfied motivated by reducing the size of the device ([0074]).

Regarding claim 2, modified Cheng discloses wherein the first lens has a concave image-side surface ([0034] of Cheng and see embodiments 3-8 of Tang).

Regarding claim 3, modified Cheng discloses wherein the second lens has a convex object-side surface (See at least the eighth embodiment of Cheng Fig. 8A and Table 15).

Regarding claim 4, modified Cheng discloses wherein the second lens has a concave image-side surface ([0034] of Cheng and see embodiments 3-8 of Tang).

Regarding claim 5, modified Cheng discloses wherein the third lens has a convex object-side surface ([0034] of Cheng and see embodiments 3-8 of Tang).

Regarding claim 6, modified Cheng discloses wherein the third lens has a convex image-side surface ([0034] of Cheng and see embodiments 3-8 of Tang).

Regarding claim 7, modified Cheng discloses wherein the fourth lens has positive refractive power ([0034] of Cheng and see embodiments 3-8 of Tang).

Regarding claim 8, modified Cheng discloses wherein the fourth lens has a convex object-side surface ([0034] of Cheng and see embodiments 3-8 of Tang).

Regarding claim 9, modified Cheng discloses wherein the fourth lens has a convex image-side surface ([0034] of Cheng and see embodiments 3-8 of Tang).

Regarding claim 10, modified Cheng discloses wherein the fifth lens has a concave object-side surface (see embodiments 3-8 of Tang).

Regarding claim 11, modified Cheng discloses wherein the sixth lens has a convex image-side surface ([0034] of Cheng and see embodiments 3 and 5-8 of Tang).

Regarding claim 12, modified Cheng discloses wherein -1.5 < f/f1 < -0.05, where f is a focal length of the image capturing lens system and f1 is a focal length of the first lens ([0033]-[0034] of Cheng  where f = 2.7 and f1 = -19.46 giving -0.14 and at least Table 15 of Tang where f = 3.2022 and f1 = -13.615 giving -0.24).

Regarding claim 13, modified Cheng discloses wherein 0.1 < f/f3 < 2.0, where f is a focal length of the image capturing lens system and f3 is a focal length of the third lens ([0033]-[0034] of Cheng  where f = 2.7 and f3 = 8.67 giving 0.311 and at least Table 15 of Tang where f = 3.2022 and f3 = 18.014 giving 0.18).

Regarding claim 14, modified Cheng discloses wherein 1.8 < F No. < 2.4, where F No. is an F No. of the image capturing lens system (See at least Table 13 of Tang where Fno = 2.0 and note that Cheng teaches Fno = 2.4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872